Exhibit 10.34

Execution Version

NONCOMPETITION AGREEMENT

This NONCOMPETITION AGREEMENT (the “Agreement”) is entered into as of March 27,
2009 between Tom T. O’Keefe (“O’Keefe”), and Green Mountain Coffee Roasters,
Inc., a Delaware corporation (the “Buyer”), each of the foregoing individually a
“Party” and collectively the “Parties”).

RECITALS

WHEREAS, the Buyer and Tully’s Coffee Corporation (“Tully’s”) contemporaneously
with the execution of this Agreement have entered into an Asset Purchase
Agreement dated as of September 15, 2008 (the “APA”), pursuant to which it is
contemplated Tully’s will sell the Acquired Assets to the Buyer and the Buyer
will assume the Assumed Liabilities (the “Acquisition”);

WHEREAS, Tully’s currently operates in the Coffee Business which includes the
Wholesale Business which the Buyer is acquiring pursuant to the terms of the
APA.

WHEREAS, O’Keefe is the founder and chairman of the board of directors of
Tully’s and in such capacities has substantial relationships with specific
prospective and existing customers and suppliers in the Coffee Business that are
integral to the operation of the Wholesale Business in the Territory. The
customer goodwill the Company has built up in the Territory relating to the
Coffee Business and the ability of Buyer to operate and expand the Wholesale
Business in the Territory comprises a substantial portion of the value of the
Acquired Assets. Buyer would not be purchasing the Acquired Assets and the
Wholesale Business pursuant to the terms of the APA but for such goodwill and
the ability to expand in the Coffee Business.

WHEREAS, O’Keefe has had access to and there has been disclosed to O’Keefe, and
O’Keefe has detailed knowledge of, information of a confidential nature
regarding the Coffee Business that has great value to the Wholesale Business and
constitutes a substantial basis upon which the Wholesale Business is predicated.
Such information includes recipes, trade secrets, customer and supplier lists,
referral source lists, pricing information and policies, marketing arrangements,
strategies, business plans and other information concerning the Wholesale
Business (or Buyer as successor to the Wholesale Business) that is competitively
sensitive or confidential (the “Confidential Information”).

WHEREAS, O’Keefe possesses valuable information regarding the Wholesale Business
to be purchased by Buyer pursuant to the APA and O’Keefe could threaten the
value of Buyer’s investment if he were to compete within the Coffee Business
beyond the extensively negotiated scope of the Transaction Documents and this
Agreement.

WHEREAS, in order to induce the Buyer to enter into the APA and to cause the
consummation of the transactions contemplated by the APA to be consummated,
O’Keefe is willing to enter into this Agreement.



--------------------------------------------------------------------------------

WHEREAS, contemporaneously with the execution of this Agreement O’Keefe has
entered into the Irrevocable Consent Agreement attached hereto in fully executed
form as Exhibit A regarding O’Keefe’s consent to Seller’s use of the Tully’s
name.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein and in the APA, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:

1. Acknowledgement. O’Keefe expressly acknowledges that the covenants of
Section 3 of this Agreement (the “Covenants”) are supported by good and adequate
consideration, and that such covenants are reasonable and necessary to protect
the legitimate business interests of the Buyer in connection with the
Acquisition.

2. References and Capitalized Terms. All words used in this Agreement shall be
construed to be of such number and gender as the context requires or permits.
Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the APA.

3. Noncompetition; Non-Solicitation.

(a) Noncompetition. Subject to the Closing, and as an inducement to the Buyer to
execute the APA and complete the Contemplated Transactions, and in order to
preserve the goodwill associated with the Acquired Assets, O’Keefe hereby
covenants and agrees that for a period of five (5) years from and after the
Closing Date, he will not directly or indirectly, operate in the Coffee Business
in United States of America, Canada, Mexico and the Islands of the Caribbean
(the “Territory”); provided that nothing herein shall prevent O’Keefe from
(i) operating a Licensed Retail Store (as defined in the License Agreement
between the Buyer and Tully’s dated as of March 27, 2009) in the Territory
pursuant to the terms of the License Agreement or (ii) serving as an officer,
director or employee of Tully’s or any successor whose sole business is the
operation of Licensed Retail Stores pursuant to the terms of the License
Agreement or being a shareholder thereof.

(i) The prohibition set forth in clause (a) above does not extend to ownership
of less than two percent (2%) of the outstanding stock of any entity whose stock
is traded on an established stock exchange. The Parties intend that this
covenant not to compete shall be construed as separate covenants, one for each
state, county and subdivision to which the covenant applies. In the event a
court of competent jurisdiction determines that the provisions of this covenant
not to compete are excessively broad as to duration, geographic scope or
activity, it is expressly agreed that this covenant not to compete shall be
construed so that the remaining provisions shall not be affected, but shall
remain in full force and effect, and any such over broad provisions shall be
deemed, without further action on the part of any Person, to be modified,
amended or limited, but only to the extent necessary to render the same valid
and enforceable in such jurisdiction.

(b) Non-Solicitation. For a period of two (2) years in the case of each
individual listed on Schedule I attached hereto (the “Tully’s Employees”),
O’Keefe will not directly or indirectly recruit, offer employment to, employ,
engage as a consultant, lure, entice

 

-2-



--------------------------------------------------------------------------------

away from employment or engagement by the Buyer any of the Tully’s Employees or
in any other manner persuade or attempt to persuade any of the Tully’s Employees
to leave the employ of the Buyer. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 3(b) is invalid
or unenforceable, the Buyer and O’Keefe agree that the court making the
determination of invalidity or unenforceability will have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.

(c) Specific Enforcement; Injunction. Because of the difficulty of measuring
economic losses to the Buyer as a result of the breach of the covenants set
forth in this Section 3, and because of the immediate and irreparable damage
that would be caused to the Buyer and its affiliates for which they would have
no other adequate remedy, O’Keefe agrees that, in the event of a breach or
threatened breach by O’Keefe of any of such covenants, the Buyer may, at its
sole option, in addition to obtaining any other remedy or relief available to it
(including damages at law), enforce the provisions of this Section 3 by
injunction and other equitable relief, without being required to post bond in
connection therewith.

(d) The parties agree that the covenants contained in this Section 3 impose a
reasonable restraint on O’Keefe in light of his role as founder and chairman of
the board of directors of Tully’s and the activities and business of the Buyer,
in relation to the Acquired Assets and the Wholesale Business.

(e) The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. In the event any court of competent jurisdiction shall determine
that the scope, time or territorial restrictions set forth in this Section 3 are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent which the court deems reasonable, and the
provisions of this Section 3 shall thereby be reformed.

(f) Each of the covenants contained in this Section 3 shall be construed as a
covenant independent of any other provision of this Agreement, and the existence
of any claim or cause of action of O’Keefe against the Buyer or any of its
affiliates, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Buyer of such covenants.

(g) The term of the covenants contained in this Section 3 shall be computed by
excluding from such computation any time during which O’Keefe (as evidenced by a
final, non-appealable judgment issued by a court of competent jurisdiction) has
been determined to be in violation of any provision of this Section 3.

(h) O’Keefe acknowledges and agrees that the covenants set forth in this
Section 3 are a material and substantial part of the Acquisition.

 

-3-



--------------------------------------------------------------------------------

(i) Confidentiality. O’Keefe agrees that he will not, for a period of five
(5) years after the date hereof, (a) use or divulge any Confidential
Information, except (i) to Buyer’s personnel on a “need-to-know” basis and other
Persons designated in writing by Buyer; (ii) to the extent disclosure may be
required by Law; or (iii) if such information becomes lawfully obtainable from
other sources; or (b) use or permit to be used any Confidential Information for
the gain or benefit of any Person outside of Buyer or for its own personal gain
or benefit. Notwithstanding the foregoing, nothing herein shall prevent O’Keefe
from (i) operating a Licensed Retail Store (as defined in the License Agreement
between the Buyer and Tully’s dated as of [            ], 2008) in the Territory
pursuant to the terms of the License Agreement or (ii) serving as an officer,
director or employee of Tully’s or any successor whose sole business is the
operation of Licensed Retail Stores pursuant to the terms of the License
Agreement or being a shareholder thereof.

4. Other Provisions.

(a) Notices. All notices, demands or communications required or permitted
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) upon confirmation of
facsimile, (ii) one business day following the date sent when sent by overnight
delivery by recognized overnight courier service for delivery on the next
business day and (iii) five business days following the date mailed when mailed
by registered or certified mail return receipt requested and postage prepaid at
the following address:

If to the Buyer, addressed to it at:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, VT 05676

Attention: Frances Rathke

Phone.: (802) 244-5621

Fax: (802) 244-6566

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110-2624

Phone: (617) 951-7000

Fax: (617) 235-0376

Attention: Jane D. Goldstein

If to O’Keefe, addressed to him at:

Tully’s Coffee Corporation

3100 Airport Way South,

Seattle, Washington 98134

Phone: (206) 233-2070

Fax:

Attention: Tom T. O’Keefe

 

-4-



--------------------------------------------------------------------------------

with a copy to:

Carney Badley Spellman, P.S.

701 Fifth Avenue, Suite 3600

Seattle, Washington 98104

Phone: (206) 622-8020

Fax: (206) 467-8215

Attention: Patrick R. Lamb

(b) Successors and Assigns. This Agreement and the rights of the parties
hereunder may not be assigned (except by operation of law) and shall be binding
upon and shall inure to the benefit of the parties hereto, their successors and
permitted assigns and the heirs and legal representatives of any individual
party hereto. Notwithstanding the foregoing, the Buyer may (i) assign any or all
of its rights and interests under this Agreement to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations under this Agreement. Except as expressly provided herein, this
Agreement is for the sole benefit of the parties and their permitted successors
and assignees and nothing herein expressed or implied will give or be construed
to give any Person, other than the parties and such successors and assignees,
any legal or equitable rights hereunder.

(c) Entire Agreement; Amendment. This Agreement constitutes the entire agreement
and understanding among O’Keefe and the Buyer with respect to the subject matter
hereof and supersedes all prior and current understandings and agreements,
whether written or oral, with respect to the subject matter hereof. This
Agreement may be modified or amended only by a written instrument executed by
O’Keefe and the Buyer.

(d) Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default occurring before or after that waiver.

(e) Headings. The headings used in this Agreement are for convenience only and
will not in any way affect the interpretation of this Agreement.

(f) Severability. In the event any one or more of the provisions contained in
this Agreement or any application thereof shall be held to be illegal or
invalid, the enforceability of the remaining provisions of this Agreement or any
other application thereof shall not in any way be affected or impaired thereby.

(g) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF,

 

-5-



--------------------------------------------------------------------------------

DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS.
ANY SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION
BY A JUDGE SITTING WITHOUT A JURY.

(h) Counterparts. This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

(i) Jurisdiction. Each Party to this Agreement, by its execution hereof,
(a) hereby irrevocably submits to the exclusive jurisdiction of the federal or
state courts within The State of New York for the purpose of any Action between
the Parties arising in whole or in part under or in connection with this
Agreement, (b) hereby waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such Action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred or
removed to any court other than one of the above-named courts, or should be
stayed by reason of the pendency of some other proceeding in any other court
other than one of the above-named courts, or that this Agreement or the subject
matter hereof may not be enforced in or by such court and (c) hereby agrees not
to commence any such Action other than before one of the above-named courts.
Notwithstanding the previous sentence a Party may commence any Action in a court
other than the above-named courts solely for the purpose of enforcing an order
or judgment issued by one of the above-named courts.

(j) Venue. Each Party agrees that for any Action between the Parties arising in
whole or in part under or in connection with this Agreement, such Party will
bring Actions only in the city, county and state of New York. Each Party further
waives any claim and will not assert that venue should properly lie in any other
location within the selected jurisdiction.

(k) Service of Process. Each Party hereby (a) consents to service of process in
any Action between the Parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by New York law, and
(b) waives and agrees not to assert (by way of motion, as a defense, or
otherwise) in any such Action any claim that service of process made in
accordance with clause (a) does not constitute good and valid service of
process.

 

-6-



--------------------------------------------------------------------------------

(l) Governing Law. This Agreement and all claims, disputes or other Actions
arising hereunder or out of the Contemplated Transactions shall be governed by
and construed in accordance with the law of the State of New York, without
regard to the conflicts of law rules of such state.

[Rest of this page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

THE BUYER GREEN MOUNTAIN COFFEE ROASTERS, INC. By:  

 

Name:   Title:   By:  

 

Name:   Tom T. O’Keefe

 

-8-



--------------------------------------------------------------------------------

Schedule I

Seller Employees

 

Employee Name

  

Job Title

Bartley, Natalie S.    Accounts Receivable Clerk Dringenberg, Mark C.    Dir,
Shared Services Accting Fosberg, Gladys L.    Inventory Accountant Healy,
Michelle A.    Dir, Shared Services Accting Koopman, Matthew J.    Controller
Shved, Vitaliy I.    Lead Senior Accountant Bach, Jessica M.    Customer Service
Rep Wholesale McCarthy, Jamie M.    Customer Service Rep Wholesale Wood, Jeffery
M.    Lead Cust Serv Rep Wholesale Rader, John J.    VP, Plant Operations
Watson, John D.    Facilities Manager Pew, Elizabeth A.    HR Coordinator
Williams, Ashley L.    Receptionist Young, Eric P.    Senior Network
Administrator Hyde, Nichole S.    Quality Assurance Manager Smith, Thomas C.   
Machine Operator Solorio-Cabrera, Maria I.    Coffee Packer
Vela-Vargas, Gerardo M.    Coffee Packer Wearmouth, Haley D.    Quality Control
Inspector Wearmouth, Michael A.    Coffee Grinder Wills, Marcella A.    Quality
Control Inspector Yong, Sophany    Quality Control Inspector Blanchard, Patricia
M.    Machine Operator Brown, Charles R.    Coffee Packer Christin, Lisa D.   
Coffee Packer Diaz, Etelberto G.    Coffee Packer Grant, Duane A.    Machine
Operator Greer, James A.    Machine Operator Hubeek, Ryan D.    Coffee Grinder
Malafu, Alani    Coffee Packer Malla, Jerry A.    Coffee Packer Nguyen, Vinh Q.
   Machine Operator Paredes, William    Coffee Packer Phonethep, Norkeo   
Machine Operator Randolph, Charles R.    Machine Operator Schafer, Sharon D.   
Machine Operator Valencia, Marcos    Machine Operator Dowsakul, Rapheepat P.   
Maintenance Mechanic Early, Timothy J.    Maintenance Mechanic Mojica, Juan R.
   Maintenance Mechanic Wong, Kai H.    Buyer DeGuzman, Christopher A.    Master
Roaster/Production Mgr Frattini, Keri A.    Roaster Gardner, Jeremiah J.   
Roaster Lawson, Andrea    Coffee Grinder

 

-9-



--------------------------------------------------------------------------------

McAllister, Christopher J.    Roaster Morris, Ebony B.    Roasting Supervisor
Peterson, Peter G.    Roasting Trainer Rendon, Albert J.    Master Roaster
Stimak, George E.    Roaster Xiong, Fong    Green Coffee Batcher Ashford, Earl
E.    Warehouseman Bourquin, Lela L.    Order Picker De Ano, Greg R.    Order
Picker Gibson, Demond L.    Warehouse Trainer Sabe, Brent A.    Warehouseman
Spann, Norwood    Warehouse Manager DaCosta, Mark E.    VP, Wholesale Operations
Nies, Scott M.    Wholesale Driver DaCosta, Michael V.    Corporate Account
Manager Hilton, Angelo A.    Art Director Miklethun, Beau    Help Desk
Specialist (Consultant) Munden, Maynard    Lead Facilities Technician Ferry,
Tahnee M.    Coffee Packer Cruz, Juan G.    Packaging Trainer Fennell, Leroy M.
   Packaging Lead Hampton, Blue S.    Apprentice Roaster Forster, Bradford D.   
Trainee Order Picker Kelley, Anthony D.    Order Picker Rodriguez, Roger   
Order Picker Rogers, John C.    Retail Delivery Driver Turnage, Levon S.   
Order Picker

 

-10-



--------------------------------------------------------------------------------

Exhibit A

IRREVOCABLE CONSENT AGREEMENT

This IRREVOCABLE CONSENT AGREEMENT (“Agreement”) dated as of March 27, 2009,
(the “Effective Date”) by and among Green Mountain Coffee Roasters, Inc., a
Delaware corporation, with its head office located at 33 Coffee Lane, Waterbury,
Vermont 05676-1529 (“GMCR”) and Tom T. O’Keefe, an individual (“O’Keefe”).

WHEREAS, O’Keefe is the founder, shareholder and chairman of Tully’s Coffee
Corporation, a Washington corporation with its head offices located at 3100
Airport Way South, Seattle, Washington 98134 (“Tully’s”);

WHEREAS, Tully’s has engaged in commerce under the Tully’s Brand and the Tully
Name with O’Keefe’s consent;

WHEREAS, the execution and delivery of this Agreement is in connection with the
consummation of the transactions contemplated by the Asset Purchase Agreement,
License Agreement and Supply Agreement and as a condition to GMCR entering into
the Asset Purchase Agreement, License Agreement and Supply Agreement, and
conditional upon the successful completion of the transactions contemplated in
the Asset Purchase Agreement, O’Keefe has agreed to consent to the use of the
Tully Name irrevocably and perpetually based on the terms and conditions of this
Agreement;

NOW THEREFORE in consideration of $1.00 and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

I. DEFINITIONS

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed thereto in the Asset Purchase Agreement dated as of
September 15, 2008 by and between GMCR and Tully’s.

“Tully’s Brand” shall mean any trademarks, service marks, trade dress, trade
names, business names, logos and other brand or source identifiers that contain
the term Tully’s (by itself, in conjunction with others terms or a part
thereof), together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith.

II. CONSENT

(a) O’Keefe is the owner of all right, title and interest in and to his personal
name, “Tom Tully O’Keefe” (the “Tully Name”), and any other rights associated
therewith, and all claims, causes and rights to sue arising therefrom.

 

-11-



--------------------------------------------------------------------------------

(b) O’Keefe hereby covenants and grants to GMCR, and GMCR accepts from O’Keefe,
a non-exclusive, perpetual, irrevocable, worldwide, royalty-free license and
consent to use, and to authorize others to use, without conditions, the Tully
Name (or any derivation or confusingly similar variation thereof) and O’Keefe’s
likeness, and biography, along with other recognizable features, to exploit the
TULLY’S brand (i) on or in connection with any commercial activity arising from
or relating to the Coffee Business and any future expansion of that business and
(ii) as an element of the Tully’s Brand for purposes of marketing, advertising,
and promoting the Coffee Business and any future expansion of that business.

(c) The rights granted in this Section shall not extend to any right to use the
Tully Name on any goods or services not offered in connection with the Coffee
Business or future expansion thereof by GMCR as set forth in Section II(b).

III. COOPERATION

At GMCR’s request, O’Keefe shall execute all documents reasonably requested by
GMCR to confirm GMCR’s rights in and to the Tully Name pursuant to the terms of
this Agreement. At GMCR’s request and expense, O’Keefe shall also provide
reasonable cooperation to GMCR in connection with the Tully Name, including
without limitation executing consents, releases and other documents, and
providing evidence of use and providing good faith testimony by affidavit,
deposition, testimony or other means.

IV. TERM

The term of this Agreement shall commence on the Effective Date and shall be
irrevocable and perpetual. This Agreement shall survive the incapacity or death
of O’Keefe.

V. REPRESENTATIONS AND WARRANTIES

(a) O’Keefe represents and warrants to GMCR that:

(i) He has all rights, authorizations and approvals required to enter into this
Agreement and that he is free to grant the rights granted herein free and clear
of any encumbrance, license, lien, or other restriction;

(ii) He has not granted the rights granted herein to any other party; and

(iii) The Agreement will constitute a legal, valid and binding agreement of it
and will be enforceable against it in accordance with its terms irrespective of
its expiration.

(b) GMCR represents and warrants to O’Keefe that:

(i) It has the right, power and authority to enter into this Agreement and that
it is free to grant the rights granted herein;

 

-12-



--------------------------------------------------------------------------------

(ii) It is not a party to any agreement that will be breached by or that
prohibits it from entering into or performing this Agreement; and

(iii) The Agreement will constitute a legal, valid and binding agreement of it
and will be enforceable against it in accordance with its terms irrespective of
its expiration.

VI. MISCELLANEOUS

(a) GMCR may assign this Agreement to any successor of GMCR that acquires all or
substantially all of the assets or businesses of GMCR or to an acquirer, whether
by sale, merger, recapitalization or other business combination, of all or
substantially all of the assets or businesses of GMCR without O’Keefe’s consent;
provided, however, that any such successor or assignee shall provide O’Keefe
with a written agreement to be bound by all of the terms of this Agreement.

(b) All notices, demands or communications required or permitted hereunder shall
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (i) upon confirmation of facsimile,
(ii) one business day following the date sent when sent by overnight delivery by
recognized overnight courier service for delivery on the next business day and
(iii) five business days following the date mailed when mailed by registered or
certified mail return receipt requested and postage prepaid at the following
address:

If to the Buyer, addressed to it at:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, VT 05676

Attention: Frances Rathke

Phone: (802) 244-5621

Fax: (802) 244-6566

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110-2624

Phone: (617) 951-7000

Fax: (617) 235-0376

Attention: Jane D. Goldstein

If to O’Keefe, addressed to him at:

Tully’s Coffee Corporation

3100 Airport Way South,

Seattle, Washington 98134

Phone: (206) 233-2070

Fax: 206-233-2077

Attention: Tom T. O’Keefe

 

-13-



--------------------------------------------------------------------------------

with a copy to:

Carney Badley Spellman, P.S.

701 Fifth Avenue, Suite 3600

Seattle, Washington 98104

Phone: (206) 622-8020

Fax: (206) 467-8215

Attention: Patrick R. Lamb

(c) The rights and remedies of the parties set forth herein are in addition to
and not in lieu of any other right or remedy afforded to the parties under any
other provision of this Agreement, by law, or otherwise. O’Keefe stipulates and
agrees that the consents set forth herein are perpetual and irrevocable and, in
the event of a breach hereof by GMCR, O’Keefe’s remedies shall be limited to
monetary damages and the specific performance rights in Section VI(d).

(d) Each party hereby agrees that any breach by it or threatened breach of any
of the terms of this Agreement would cause irreparable harm and injury to the
other party, and that the remedies at law therefor, including monetary damages,
are inadequate compensation for any loss and that such non-breaching party shall
be entitled to seek specific performance and injunctive or other equitable
relief with respect to the non-breaching party’s hereunder, in addition to any
remedies available at law. Each party, respectively, hereby waives any defense
to such claim that a remedy at law would be adequate.

(e) Notwithstanding anything to the contrary in this Agreement, GMCR shall be
permitted to grant a continuing first priority security interest in any or all
of its consent rights under this Agreement to any lenders as GMCR may have from
time to time.

(f) Nothing in this Agreement shall make either party the legal representative,
agent, employee, owner or partner of the other nor shall either party have the
right or authority to assume, create or incur any liability or obligation of any
kind, express or implied, against, in the name of or on behalf of, the other
party.

(g) This Agreement constitutes the entire agreement and understanding between
the parties regarding the subject matter hereof, and supersedes and merges all
prior discussions and agreements between them relating thereto. No waiver,
modification or amendment to this Agreement shall be valid unless in writing,
signed by the parties hereto.

(h) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any

 

-14-



--------------------------------------------------------------------------------

manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible, or, in the event a party seeks to enforce this Agreement in the
absence of such a negotiated modification, the court shall construe and enforce
this Agreement as though the illegal or unenforceable provision were excluded
from the contract, and interpreting the remaining and enforceable provisions in
such manner as to give effect to the original intentions of the parties
consistent with requirements of law.

(i) This Agreement may be executed by facsimile and in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

(j) The parties agree that there are no third party beneficiaries to this
Agreement or any part or specific provision of this Agreement unless
specifically stated herein. This Agreement is solely for the benefit of GMCR and
O’Keefe and is not intended to confer any rights or benefits to any third party.

(k) This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York, of the United States of America
without regard to any applicable conflict of law or choice of law rules. The
parties agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to apply to a court of competent jurisdiction for an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity. In addition,
each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of any New York court in the event any dispute arises out of this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement in any
court other than any New York court and (d) waives any right to trial by jury
with respect to any action related to or arising out of this Agreement.

[Remainder of page intentionally left blank. Signatures page follows.]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has duly caused this Agreement to be
executed, in its name and on its behalf, all as of the Effective Date.

 

TOM T. O’KEEFE By:  

 

  Tom T. O’Keefe GREEN MOUNTAIN COFFEE ROASTERS, INC. By:  

 

Name:   Title:  

 

-16-